COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

         ORDER AND NOTICE OF INTENT TO DISMISS FOR WANT OF JURISDICTION

Appellate case name:        Khistina Caldwell DeJean v. Clenton Brown

Appellate case number:      01-17-00949-CV

Trial court case number:    16-DCV-236244

Trial court:                328th District Court of Fort Bend County

        On December 14, 2017, appellant, Khistina Caldwell DeJean, proceeding pro se,
filed a notice of appeal from the December 11, 2017 docket sheet event date of the denial
of her petition for divorce. On December 19, 2017, the district clerk filed an indigent
clerk’s record including appellant’s Statement of Inability to Afford Payment of Court
Costs or an Appeal Bond (“Statement”), filed on December 11, 2017 in the district court,
and an affidavit by Lisa Tucker, the Civil Appeals Clerk, stating that no contest was filed
to appellant’s Statement.

        Rule of Appellate Procedure 20.1 provides that a party who files such a Statement
in the trial court “is not required to pay costs in the appellate court unless the trial court
overruled the party’s claim of indigence in an order that complies with Texas Rule of
Civil Procedure 145.” TEX. R. APP. P. 20.1(b)(1). Because appellant’s Statement was
uncontested and not overruled by the trial court, appellant is not required to pay costs in
this appeal. See id.

       Accordingly, the Clerk of this Court is ORDERED to deem the appellant indigent
and allowed to proceed without advance payment for purposes of the filing and clerk’s
and reporter’s record fees. The Court ORDERS the district clerk to file the clerk’s
record, and the court reporter to file the reporter’s record, if any, by February 9, 2018,
at no cost to appellant. Further, the Court ORDERS the district clerk to mail the
appellate records to appellant, within 45 days of the date of this Order, at no cost to
appellant, and shall certify to this Court the delivery date within 60 days of this Order.

        However, appellant is notified that, after a preliminary review of the notice of
appeal and the indigent clerk’s record, this Court may dismiss this appeal for want of
jurisdiction. See TEX. R. APP. P. 42.3(a). This Court generally has jurisdiction only over
appeals from “final orders” rendered under Title 5 of the Family Code, unless a statute
authorizes an interlocutory appeal. See TEX. FAM. CODE ANN. § 109.002(b) (West 2016)
(“An appeal may be taken by any party to a suit from a final order rendered under this
title.”); see, e.g., Brejon v. Johnson, 314 S.W.3d 26, 33 (Tex. App.—Houston [1st Dist.]
2009, no pet.).

       Here, the letter of assignment from the district clerk, filed on December 15, 2017,
does not list any final decree of divorce or other appealable order in the “Date of
Judgment/Appealable Order” section, just that appellant’s notice of appeal is from the
“December 11, 2017-Docket Sheet event date-Divorce is Denied.” Both the indigent
clerk’s record and the district clerk’s website similarly do not list a final decree of
divorce or other appealable order, but instead lists a docket entry on December 11, 2017,
that appellant’s petition for divorce was denied by the district court because “the parties
are not married and have never been married.”

        Accordingly, unless the appellant requests from the district clerk to file a
supplemental clerk’s record in this Court containing a final decree of divorce or other
appealable final order, or else files a written response to this notice, providing a detailed
explanation, citing relevant portions of the record, statutes, rules, and case law to show
that this Court has jurisdiction over this appeal, this appeal may be dismissed for want
of jurisdiction without further notice. See TEX. R. APP. P. 42.3(a). Appellant’s
response, if any, is due in this Court within 60 days from the date of this notice.

       It is so ORDERED.

Judge’s signature:   /s/ Laura C. Higley
                                                  Acting for the Court

Date: December 28, 2017




                                             2